Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA

       RICHARD FELTZ, et al., on behalf of             )
       himself and all other similarly situated,       )
                                                       )
                     Plaintiff,                        )
                                                       )
       v.                                              )   Case No. 18-CV-0298-CVE-JFJ
                                                       )
       BOARD OF COUNTY                                 )
       COMMISSIONERS OF THE COUNTY                     )
       OF TULSA, et al.,                               )
                                                       )
                      Defendants.                      )

                                         OPINION AND ORDER

             Before the Court are Plaintiff’s Second Motion to Amend the Complaint (ECF No. 224);

   Ashton Dennis’s Motion to Intervene (ECF No. 225); and the brief supporting both motions (ECF

   No. 226). The motions were referred to the undersigned.

   I.        Background

             The remaining named Plaintiff is Richard Feltz (“Feltz”). Currently named Defendants are

   Board of County Commissioners of Tulsa County (“County”); Vic Regalaldo, Tulsa County Sheriff,

   in his official capacity (“Sheriff”); William Lafortune, in his official capacity as Tulsa County

   District Court Judge (“Presiding Judge”); and current and former Tulsa County Special Judges, in

   their official capacities, who were special judges at the time the Complaint was filed in June 2018

   (“Special Judges”) (collectively “State Judges”).

             Relevant to the Court’s analysis are the following facts.1 Feltz was allegedly subjected to

   unconstitutional bail-setting procedures in Tulsa County District Court in June 2018. Feltz seeks


   1
    The district judge summarized the factual allegations in the First Amended Complaint (“FAC”) in an
   Opinion and Order dated March 15, 2019, ECF No. 48, and summarized factual developments in an
   Opinion and Order dated May 11, 2020, ECF No. 191. This Order assumes familiarity with such facts,
   and the Orders are incorporated herein by reference.
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 2 of 13



   certification of a class defined as “[a]ll people who are or will be detained in the Tulsa County Jail

   because they are unable to pay a secured financial condition of release.” FAC, ECF No. 32 at ¶ 112.

           Based on prior rulings in the case, Feltz’s remaining claims are: (1) Presiding Judge, Sheriff,

   and County violate his equal protection and due process rights against wealth-based detention by

   jailing him because he cannot afford a monetary payment (“count 1”); and (2) all Defendants violate

   his right to pretrial liberty by jailing him without providing procedural due process (“count 2”). Feltz

   seeks prospective injunctive and declaratory relief against Presiding Judge, Sheriff, and County.

   Feltz seeks only prospective declaratory relief against Special Judges. See ECF No. 48.

           After the case was filed, the “bond docket” was created in October 2018. Creation of the

   bond docket altered the challenged policies and procedures. In August 2019, Local Criminal Rule 2

   was passed, which contains the current procedures. See ECF No. 191. The FAC does not reflect

   these changes, and there is currently no named plaintiff who appeared on the bond docket created in

   October 2018.

           With respect to scheduling, the district judge set a schedule with deadlines for joinder of

   parties, written discovery, deposition discovery, and dispositive motions. ECF No. 69, 70.2 The

   deadline for joinder of additional parties expired July 15, 2019 and has not been extended. ECF No.

   69. After resolution of discovery disputes and a motion for preliminary injunction, the parties agreed

   to a new scheduling order governing combined class certification and merits discovery, which set

   deadlines for fact discovery, expert discovery, and dispositive motions. ECF No. 196.3




   2
     The class certification motion was already pending, and the parties were to move for a class
   certification hearing after reaching stipulations and/or conducting adequate class certification
   discovery. The parties failed to reach stipulations and are now completing class certification and merits
   discovery.
   3
    This schedule has been extended by joint request of the parties, and recently over State Judges’
   objection.


                                                      2
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 3 of 13



           The parties have engaged in discovery regarding relevant policies and procedures in place

   from June 2018 to the present, including written and deposition discovery. State Judges filed two

   pending Rule 12(b)(1) motions raising factual challenges to subject matter jurisdiction. ECF No.

   104 (challenging Feltz’s standing to assert claims against certain Special Judges); ECF No. 157

   (challenging whether Feltz’s claim is moot due to policy changes after lawsuit filed).

           According to the proposed Second Amended Complaint (“SAC”), on December 16, 2020,

   proposed plaintiff Ashton Dennis (“Dennis”) was jailed after a bond hearing before Special Judge

   Tanya Wilson. ECF No. 226-1 at ¶¶ 28-34. On December 20, 2020, approximately one month prior

   to the fact discovery deadline of January 25, 2021, Feltz filed the current motion to amend under

   Rule 15(a). Dennis filed the current motion to intervene under Federal Rule of Civil Procedure 24(a)

   and (b). The Court grants the motion to amend, including adding Dennis as a plaintiff, with

   modifications explained below. The Court does not reach Dennis’ motion to intervene.4

   II.     Motion to Amend

           Feltz seeks to amend the FAC pursuant to Federal Rule of Civil Procedure 15(a)(2) or Rule

   15(d), for the purposes of: (1) adding Dennis as a named plaintiff and class representative; and (2)

   updating factual allegations. Feltz submitted a redlined version of the SAC, showing all proposed

   changes. ECF No. 226-1. State Judges filed an objection to amendment, arguing undue delay, undue

   prejudice, and futility.

           A.      Legal Standards

           After a scheduling order deadline, a party seeking leave to amend must demonstrate: (1) good

   cause for seeking modification under Federal Rule of Civil Procedure 16(b)(4), and (2) satisfaction


   4
    Because the Court grants the motion to amend seeking the same relief as the motion to intervene, the
   Court denies the motion to intervene as moot. See Archuleta v. City of Santa Fe, No. CV 13-363
   JAP/SCY, 2014 WL 12782788, at *1 n.2 (D.N.M. Dec. 22, 2014) (denying motion to intervene as
   moot, where court granted motion to amend seeking same result).


                                                    3
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 4 of 13



   of the Rule 15(a) standard. Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230,

   1240 (10th Cir. 2014). Rule 16(b)(4) provides that a schedule may be modified only for good cause

   and with the judge’s consent. Fed. R. Civ. P. 16(b)(4).5 Rule 15(a)(2) provides that “the court should

   freely give leave when justice so requires.” Id. Denial of leave to amend is appropriate in cases of

   “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of

   allowance of the amendment, [or] futility of amendment.” Foman v. Davis, 83 S. Ct. 227, 230

   (1962). Whether a nonmovant will suffer undue prejudice is the most important factor in the Rule

   15(a)(2) analysis. See Minter v. Prime Equip. Co., 451 F.3d 1196, 1207 (10th Cir. 2006).

          With respect to futility, a proposed amendment is futile if the amended complaint would be

   subject to dismissal under Federal Rule of Civil Procedure 12(b)(6). Fields v. City of Tulsa, 753

   F.3d 1000, 1012-13 (10th Cir. 2014). Because a futility analysis relies upon a Rule 12(b)(6) standard,

   a court may not consider evidence outside the pleadings. Jeter v. Wild W. Gas, LLC, No. 12-CV-

   411-TCK-PJC, 2015 WL 5970992, at *4 (N.D. Okla. Oct. 14, 2015).

          B.      Analysis

          Considering relevant legal standards and all facts and circumstances surrounding this

   proceeding, the Court grants the motion to amend as explained below.

                  1.      Judicial Economy/Interests of Justice

          Amendment serves the interest of judicial economy. The case has proceeded against

   Defendants since 2018, including discovery on the procedures to which Feltz was subjected and the

   current procedures to which proposed plaintiff Dennis was subjected. It serves judicial economy to

   permit putative class members who are or will be detained under the current procedures to assert


   5
    Due to overlapping considerations, the Court addresses good cause/undue delay together below in
   Part II.B.3.


                                                     4
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 5 of 13



   their claims in the current litigation, rather than require them to file a separate class action to protect

   their rights. See Archuleta v. City of Santa Fe, No. CV 13-363 JAP/SCY, 2014 WL 12782788, at

   *5 (D.N.M. Dec. 22, 2014) (permitting amendment to add new plaintiff to putative class action where

   proposed amendment arises out of same subject matter and involves same defendant, because

   amendment “promotes efficiency and reduces costs by allowing Plaintiffs to bring related claims in

   one proceeding rather than requiring . . . a separate class action”). Adding Dennis as a plaintiff and

   updating the factual allegations to include current procedures is the most practical way to proceed,

   considering how this litigation has evolved after filing. All issues presented by the FAC and the

   proposed SAC should be resolved in this single action rather than piecemeal litigation.

           Amendment serves the interest of justice. While Feltz maintains his claims are not moot (as

   he has throughout the case), he now desires to add a plaintiff who has been subjected to the current

   procedures and update his allegations to reflect these procedures. This is a permissible basis for

   adding named plaintiffs in putative class actions prior to or during the class certification process.

   See id. (explaining that courts in the Tenth Circuit have taken liberal approach to permit substitution

   of new class representatives at various stages in the proceeding); In re Thornburg Mortg., Inc. Sec.

   Litig., 265 F.R.D. 571, 581 (D.N.M. 2010) (permitting amendment where class allegations already

   existed, and plaintiffs requested to add a representative plaintiff to address standing concerns);

   Lindley v. Life Inv’rs Ins. Co. of Am., No. 08-CV-0379-CVE-PJC, 2009 WL 2601949, at *4 (N.D.

   Okla. Aug. 20, 2009) (reasoning that, “if it becomes clear that class certification is appropriate but

   plaintiff is not a suitable class representative, plaintiff may pursue his individual claims to

   completion and a new class representative may be substituted”). Amendment avoids injustice to

   putative class members who were allegedly unlawfully detained based on the current policies.




                                                       5
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 6 of 13



                  2.      Undue Prejudice

           State Judges will not suffer undue prejudice from the permitted amendments. The proposed

   SAC contains new factual allegations regarding creation of the bond docket, see proposed SAC ¶¶

   5, 21, 41, 42, 66, 88-92, and the current procedures to which Dennis was subjected in December

   2020, id. ¶¶ 27-34. The proposed SAC shifts wording in key respects to reflect policy changes after

   the case was filed, such as alleging that putative class members are not offered “constitutional”

   process, rather than alleging putative class members are not offered “any” process. See, e.g.,

   Proposed SAC, ECF No. 226-1 at ¶ 135. The proposed SAC does not alter the class definition, the

   alleged common questions of fact and law related to counts 1 and 2, or the wording of counts 1 and

   2. The proposed SAC contains only minor changes to the injunctive and declaratory relief requested.

   See, e.g., id. at ¶ 148(a) (seeking injunction against “using secured financial conditions of release to

   detain Plaintiffs and class members without ensuring a due-process compliant inquiry,” where

   language used to allege “without ensuring an inquiry”) (emphasis added).

          State Judges have been on notice of the need to defend and litigate the constitutionality of

   current policies based on Feltz’s mootness defense. The constitutionality of current procedures are

   already presented in pending motions. See ECF No. 157. The updated factual allegations and

   addition of Dennis as a named plaintiff arise out of the same subject matter and will not prejudice

   State Judges in preparing their defense. See Minter v. Prime Equipment Co., 451 F.3d 1196, 1208

   (10th Cir. 2006) (stating that courts typically find prejudice when amendment unfairly affects the

   defendants in terms of preparing their case). Nor will the permitted amendments substantially

   change the issues already being litigated. Nor will the permitted amendments delay the proceedings

   or expand the scope of discovery. Feltz represents he will not seek additional discovery, Dennis was

   already deposed (out of an abundance of caution), and State Judges have not stated they will need to




                                                      6
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 7 of 13



   pursue additional discovery based on amendment. The Court finds no undue prejudice.6

                    3.      Failure to Meet Deadline/Undue Delay

             With respect to delay, Feltz argues that: (1) the challenged policies have evolved post-suit,

   and State Judges first filed their Rule 12(b)(1) motion to dismiss on mootness grounds on April 2,

   2020; and (2) while Feltz has consistently maintained (and still maintains) that his claims are not

   moot, he now seeks to avoid waste of a “substantial amount of litigation effort that would be lost in

   the unlikely event that the court adopts [State Judge’s] mootness arguments.” ECF No. 226 at 12.

   Feltz also urges the Court to exercise its broad discretion to amend deadlines and control the pretrial

   phase of litigation. Id. State Judges argue Feltz has been aware of potential mootness problems

   since October 2018, and specifically aware of mootness problems posed by Local Criminal Rule 2

   at least by April 2020, but failed to diligently pursue amendment.7

             Exercising its discretion over deadlines and amendment of pleadings, the Court: (1) finds

   good cause for extending the amendment deadline under Rule 16(b)(4), and (2) finds that Feltz’s

   delay in seeking amendment does not warrant denial of amendment, considering all Rule 15(a)(2)

   considerations. State Judges first filed a Rule 12(b)(1) mootness challenge in April 2020, which was

   premised in part on Local Criminal Rule 2’s constitutionality. See ECF No. 157. Although Feltz

   was certainly aware of potential mootness problems before that time, these intervening events, which

   made the policy changes more permanent, provide good cause for Feltz electing not to seek

   amendment by the July 15, 2019, deadline. The closer question is whether the additional delay until



   6
     State Judges will suffer some prejudice based on addition of Dennis. State Judges asserted two Rule
   12(b)(1) factual attacks on the FAC related to mootness and standing, which will be moot if the Court
   permits filing of the SAC. This prejudice does not warrant denial of amendment in this case. See In
   re Thornburg Mortg., Inc. Sec. Litig., 265 F.R.D. 571, 582–83 (D.N.M. 2010) (payment of fees to
   litigate issues that might eventually become moot does not weigh heavily against permitting
   amendment).
   7
       State Judges do not argue Feltz or his counsel acted with a bad-faith motive in delaying amendment.


                                                       7
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 8 of 13



   December 2020 warrants denial of amendment under Rule 15(a)(2). While the Court would likely

   be within its discretion to deny amendment based on this period of delay, the Court declines to do

   so based on other factors. In this case, Feltz maintains his claims are not moot and that he may serve

   as a named class representative for purposes of seeking the prospective injunctive relief requested in

   both the FAC and the proposed SAC. There was not a defining event that triggered the motion to

   amend, except Feltz’s counsel’s litigation decision as to timing. Feltz risked his claim being deemed

   moot for some time but has now elected to seek amendment to add a plaintiff subjected to the current

   procedures. The Court finds that some original delay was reasonable while policies evolved post-

   suit, and finds that the remaining delay does not outweigh other Rule 15(a)(2) factors favoring

   amendment. Specifically, there is no undue prejudice to State Judges, and the interests of justice to

   putative class members and judicial economy weigh strongly in favor of allowing amendment.

                   4.      Paragraph 91 – Failure to Train

           Although the Court permits amendment, one allegation in the proposed SAC is untimely and

   unduly prejudicial. Specifically, the proposed SAC alleges that Presiding Judge “has prepared and

   provided no formal, regular training or evaluation for Special Judges overseeing the bond docket.”

   Proposed SAC, ECF No. 226-1 at ¶ 91. State Judges argue this is an attempt to assert a new

   constitutional claim or theory of relief against Presiding Judge, independent of counts 1 and 2. In

   their reply brief, Feltz did not deny that this allegation is a separate claim for relief against Presiding

   Judge. Instead, Feltz argued that his “failure to train” theory of liability is not “new,” and that it

   survives a Rule 12(b)(6) analysis. See ECF No. 245 at n.5.

           The Court finds that proposed ¶ 91 is an attempt by Feltz to assert a new claim or theory of

   liability based on Presiding Judge’s actions of failing to train Special Judges. This is untimely and

   unduly prejudicial, because State Judges were not on adequate notice they were defending a “failure

   to train” claim during the discovery process.           The Court rejects Feltz’s argument that any



                                                       8
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 9 of 13



   independent “failure to train” claim was subsumed in the FAC’s general assertion that Presiding

   Judge exercises supervisory authority over the bond docket and initial appearances. The Court also

   rejects Feltz’s argument that, because Feltz conducted discovery on training of Special Judges,

   amendment should be permitted. Although Special Judges’ training is relevant to the factual

   question of how they conduct the bond docket and whether they follow any uniform set of rules or

   policies at the direction of Presiding Judge, this does not equate to adequate notice that Feltz intended

   to assert an independent “failure to train” claim against Presiding Judge. In contrast to updated

   allegations relevant to existing constitutional claims, the updated “allegations” in ¶ 91 seek to create

   a new method of holding Presiding Judge liable for constitutional violations.

           Further, as the parties’ futility arguments indicate, Feltz intends to treat this as an independent

   “claim” for relief that would be subject to a Rule 12(b)(6) motion or dispositive motion. These issues

   were not raised by State Judges in the first round of Rule 12(b)(6) briefing, because the claim was

   not clearly asserted or at issue in the FAC. “Failure to train” is a term of art in 42 U.S.C. § 1983

   litigation that triggers a host of constitutional questions and legal doctrines. It is unduly prejudicial

   to force State Judges to newly defend this claim. This ruling does not intend to limit evidence that

   may be presented regarding how Special Judges conduct the bond docket, including any training

   they did or did not receive.

                   5.      Futility

           State Judges appear to assert five futility arguments: (1) the proposed SAC asserts previously

   dismissed claims; (2) the proposed SAC names only “Presiding Judge” and “Special Judges” rather

   than individual names of judges, which contravenes Ex Parte Young; (3) Younger abstention applies;




                                                       9
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 10 of 13



    (4) neither Feltz nor Dennis have a live case or controversy; and (5) any “failure to train” claim fails

    to state a claim for relief.8

                              a.      Dismissed Claims

              The Court will not permit Feltz to assert any previously dismissed claims or related prayers

    for relief, and these shall be excluded from the SAC. Feltz contends that he included dismissed

    claims only for purposes of preservation, and he agrees to remove dismissed claims from the SAC

    if directed to do so. See ECF No. 245 at 3 n.3. This futility argument is moot.

                              b.      Ex Parte Young Compliance

              The Court agrees with State Judges that actual state officials must be named for purposes of

    the Ex Parte Young doctrine, rather than official titles such as “Presiding Judge.” See Hill v. Kemp,

    478 F.3d 1236, 1255-56 (10th Cir. 2007) (explaining that Ex Parte Young permits suits “aimed

    against state officers acting in their official capacities” under “admitted fiction” that injunction

    against state employee in official capacity is distinct from suit against state itself). Feltz does not

    dispute that Presiding Judges and Special Judges are sued in their official capacities, or that “the

    originally named judicial defendants have been automatically and continuously substituted by

    operation of Rule 25(d) with new officials who have come to carry out relevant duties.” ECF No.

    245 at 8. Feltz also does not object to individually naming the current Presiding Judge and the current

    Special Judges on the bond docket rotation, recognizing that substitution will be necessary in the

    event these state officials change prior to the issuance of any relief. Id. at 8-9. The SAC shall name

    William LaFortune, as the current Presiding Judge, and shall name all Special Judges currently on

    the bond docket rotation.9 When and if the names of the Presiding Judge change, or the names of


    8
     State Judges’ “futility” arguments are not delineated by headings or clearly outlined. The Court has
    endeavored to address all points raised.
    9
        The parties shall confer to ensure names of Special Judges are correct on the case caption.


                                                        10
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 11 of 13



    Special Judges conducting the bond docket change, State Judges shall notify the Court of the need

    for omission or substitution under Rule 25(d).

                           c.      Younger Abstention

           The district judge has already addressed Younger abstention. The court held that “Plaintiffs

    challenged the alleged wealth-based detention system and the legality of pretrial detention

    procedures and practices,” and that this challenge “cannot be raised in defense of any plaintiff’s

    criminal prosecution.” ECF No. 48 at 13. The proposed SAC continues to challenge the wealth-

    based detention system and the legality of pretrial detention procedures and practices. The same

    Younger analysis applies to a Rule 12(b)(6) challenge to the SAC.

                           d.      Live Case or Controversy

           State Judges argue that Feltz and Dennis “lack a live actual case or controversy for different

    reasons, mootness for [Feltz] and lack of standing for [Dennis].” ECF No. 236 at 12. Upon

    consideration of State Judge’s limited arguments, the Court cannot conclude that Feltz’s claim fails

    a Rule 12(b)(6) “mootness” analysis. State Judges did not cite to or challenge specific jurisdictional

    allegations in the proposed SAC. They appear to rely instead on their own factual assertions

    regarding the dissimilarities between the June 2018 policies and the current policies, and factual

    assertions regarding which judges are capable of providing a remedy. See ECF No. 26 at 13.

    Consistent with these arguments, State Judges previously filed a Rule 12(b)(1) factual attack on

    subject matter jurisdiction on grounds of mootness of Feltz’s claim. See ECF Nos. 157, 173, 188

    (briefing on mootness). These issues will likely require resolution, but they cannot be resolved based

    on the limited futility arguments asserted in response to the motion to amend.

           With respect to Dennis’ standing, State Judges refer the Court to their arguments on the

    motion to intervene. These arguments are limited to Dennis’ lack of standing to pursue a Sixth

    Amendment claim. See ECF No. 236 at 16. The Sixth Amendment claim has previously been



                                                     11
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 12 of 13



    dismissed by the district judge, and the Court will not permit these dismissed claims to be included

    in the SAC. This standing argument is therefore moot.

                           e.      Failure to Train

           The Court found this proposed amendment untimely and unduly prejudicial, and it will not

    be permitted. This futility argument is therefore moot.

    III.   Conclusion

           The Court Orders as follows:

           1.      Plaintiff’s Second Motion to Amend the Complaint (ECF No. 224) is GRANTED in

    part and DENIED in part as set forth herein.10 Dennis’ Motion to Intervene (ECF No. 225) is

    DENIED as moot.

           2.      By March 3, 2021, Feltz may file a Second Amended Complaint in the form attached

    as Exhibit 1 to the motion to amend, with the following modifications:

                a. Feltz shall individually name William LaFortune, in his official capacity as Presiding

                   Judge of the District Court for Tulsa County;

                b. Feltz shall individually name all Special Judges who conduct the bond docket on

                   rotation, in their official capacities as Special Judges of the District Court for Tulsa

                   County;

                c. Feltz shall exclude proposed ¶ 91;

                d. Feltz shall exclude previously dismissed claims and related prayers for relief.

           3.      Plaintiff’s Motion to Compel Compliance with Subpoena (ECF No. 210) and State

    Judges’ Motion for Protective Order (ECF No. 235) are set for telephone conference on Wednesday,

    March 10, 2021, at 10:00 am. The parties should also be prepared to discuss deadlines for filing new


    10
       Upon Feltz’s filing of the SAC, the district judge will moot the following motions, without prejudice
    to refiling: ECF Nos. 3, 104, and 157.


                                                      12
Case 4:18-cv-00298-CVE-JFJ Document 256 Filed in USDC ND/OK on 02/26/21 Page 13 of 13
